No. 47	                      July 10, 2014	715

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                   STATE OF OREGON,
                    Petitioner on Review,
                              v.
               JERRIN LAVAZIE HICKMAN,
                aka Jerrim Lavezie Hickman,
                   Respondent on Review.
          (CC 081235225; CA A144741; SC S061409)

   En Banc
   On review from the Court of Appeals.*
   Argued and submitted March 13, 2014, at the University
of Oregon Law School, Eugene, Oregon.
   Andrew M. Lavin, Assistant Attorney General, Salem,
argued the cause for petitioner on review. With him on the
briefs were Ellen F. Rosenblum, Attorney General, and
Anna M. Joyce, Solicitor General.
   Ryan Scott, Scott and Huggins Law Offices, Portland,
argued the cause and filed the brief for respondent on review.
    Matthew McHenry, Levine & McHenry LLC, Portland,
filed a brief on behalf of amicus curiae The Innocence
Network and Oregon Innocence Project.
   BREWER, J.
   The decision of the Court of Appeals is reversed. The
judgment of the circuit court is affirmed.




______________
	   *  Appeal from Multnomah County Circuit Court, Michael H. Marcus, Judge.
255 Or App 688, 298 P3d 619 (2013).
716	                                                       State v. Hickman

     Defendant was convicted of murder and appealed, arguing that the trial court
erred by admitting the eyewitness identification testimony of two witnesses, D
and N, both of whom identified defendant for the first time at trial as the man
they had seen shoot the victim. The Court of Appeals reversed, concluding that,
under the Oregon Supreme Court’s decision in State v. Lawson/James, 352 Or
724, 765, 291 P3d 673 (2012), D and N’s in-court identifications of defendant as
the shooter were problematic; the court therefore remanded the case for a new
hearing on the admissibility of that evidence, based on the considerations pre-
scribed in Lawson/James. The state sought review, asserting that the challenged
evidence was admissible and that, even if the trial court had erred in admitting
it, the error was harmless in light of other evidence of defendant’s guilt. Held: The
trial court did not err by admitting N’s in-court identification of defendant and, in
light of N’s testimony, other eyewitness testimony, and physical evidence of defen-
dant’s guilt, any error in admitting D’s identification of defendant was harmless.
    The decision of the Court of Appeals is reversed. The judgment of the circuit
court is affirmed.
Cite as 355 Or 715 (2014)	717

	       BREWER, J.
	        A jury found defendant guilty of murder. The Court
of Appeals reversed defendant’s conviction and remanded
the case based on its conclusion that the trial court had
erroneously admitted eyewitness testimony of two witnesses
who identified defendant as the perpetrator. On review, we
conclude that the trial court properly admitted the chal-
lenged identification testimony of one of the witnesses. We
also conclude that any error in admitting the identification
testimony of the other witness under OEC 403 was harm-
less. Accordingly, we reverse the Court of Appeals’ decision
and affirm the judgment of the trial court.
    I.  FACTUAL AND PROCEDURAL BACKGROUND
	        We begin with an overview of pertinent evidence
the admission of which is not challenged on review. On
December 31, 2007, a number of men, including defendant
and another man, Porter, attended a party at a house in
Portland. When Porter arrived at the party, he observed a
fight in progress, during which a man ran into the house.
That man was Christopher Monette, who was later shot and
killed. Soon thereafter, “[w]ords were exchanged” between
Porter and Monette. The exchange was sufficiently heated
to cause two other people to intervene. Porter pulled out a
pocketknife, because Monette was “a big individual.” Shortly
thereafter, defendant arrived, and he also exchanged words
with Monette. The argument stopped and defendant walked
away.
	        Porter, a convicted felon who testified with the hope
of receiving lenient treatment on criminal charges that were
pending against him, testified that defendant then grabbed
a ski mask out of Porter’s back pocket. According to Porter,
defendant put on the ski mask, approached Monette, and
shot him four times with a handgun in front of several eye-
witnesses. Monette died at the scene. Porter testified that,
after shooting Monette, defendant walked into the street
and fired several shots in the air.
	        Defendant’s uncle, Miller, another convicted felon
who testified with the hope of receiving leniency on an unre-
lated criminal charge, also was an eyewitness to the shooting.
718	                                                   State v. Hickman

Miller, too, testified that defendant was the shooter. Miller
stated that, after shooting Monette, defendant took off the
ski mask and left the scene. Three other people, Anderson,
Grant, and Pskar, none of whom could specifically identify
defendant as the shooter, each provided eyewitness tes-
timony that the shooter was an African-American male,
approximately 5'7" tall, and with a stocky build. Defendant
is 5'6" tall and has a stocky build. Porter is 6'1" tall.
	        After the shooting, people fled from the party on foot
and in cars. The police arrived within minutes of the shoot-
ing. Officer Mast approached Porter and defendant, who
were walking away from the scene. Porter stopped to talk to
Mast, but defendant continued walking away. At that point,
a woman, G, ran up yelling and screaming; she claimed that
the shooter was getting away in a car. Hearing for the first
time that someone had been shot, Mast went with G to the
driveway and found Monette’s body. G identified the shooter
as “Cello.” The car that she identified the shooter getting
into was stopped. Moncello James, also known as Cello, was
not in the car, but his identification was found there.
	        After his encounter with Officer Mast, defendant
fled from the area. During his flight, both of his shoes came
off, and he lost his watch when he jumped over a fence. As
he approached a nearby golf course, he jumped over another
fence and fell on the other side, breaking his leg.1
	        At the crime scene, the police found the handgun
and the ski mask. They submitted the ski mask to the crime
lab for DNA testing. The lab found DNA from three people
on the ski mask. The lab further determined that defendant
was the primary source of the DNA.
	        Shortly before the shooting, two women, D (19 years
old) and N (18 years old), had arrived by car at the house
party. D and N are both white. The east side of Portland was
“out of [D’s] element.” D and N were in the back seat of the
car. D told a police investigator on the night of the shooting
that “she didn’t see the shooting and really couldn’t describe
much. Knew that there was an argument occurring, but
could not give specific descriptions of who was involved.”
	1
     Two golfers found defendant lying on the golf course the next morning.
Cite as 355 Or 715 (2014)	719

D also told the investigator that another man, who identified
himself as “Corey,” jumped into the car as it left the scene.
	       N told police on the night of the crime that she wit-
nessed the shooting and that the perpetrator was a “black
male, stocky, in his mid-twenties, and wearing a do-rag.”
	         D was interviewed by a defense investigator a few
weeks before defendant’s trial. In that conversation, D told
the investigator that she could describe the men in the alter-
cation only as “big black men.” According to the investigator,
D explained that “all black men look the same” to her. At
trial, D denied making that statement. D told the investi-
gator that the shooter had a “big Afro,” but could give no
further details about the shooter’s hair. A day later, in an
interview with the prosecutor, D stated that the shooter had
“twisties” with “close black hair.” In that interview, D told
the prosecutor that she was not certain that she could iden-
tify the shooter. In response, the prosecutor proposed that,
at trial, D should signal him with a “look in the eye” if she
recognized the shooter while on the witness stand. The pros-
ecutor told D, “If you do [recognize the perpetrator], then let
the Court know—let the trier of fact know. If you don’t, then
you don’t.”
	         Between the night of the crime and defendant’s
trial, 23 months passed. During that time, the state made
no attempt to have D or N identify the perpetrator, nor did
the state inform defense counsel that it intended to ask
D or N to make an in-court identification of the perpetrator
at trial.
	        D testified on the third day of defendant’s trial.
At that time, defendant was present in the courtroom and
seated next to his counsel. Defendant was the only African-
American in the well of the courtroom, although there
were six to 12 African-American men seated in the back of
the courtroom. D was aware that defendant was the per-
son charged with Monette’s murder. Shortly after the state
began its direct examination of D, an equipment malfunc-
tion occurred in the courtroom, and the court recessed. As
the jurors left the courtroom, everyone, including defendant,
stood up. The court staff cleared the public from the court-
room, but defendant remained in the courtroom with his
720	                                       State v. Hickman

counsel. D left the stand and walked past defendant into the
hallway. One of the prosecutors accompanied D as she left
the courtroom and noticed that she was hyperventilating.
D said to the prosecutor: “Oh, my God, that’s him, that’s
him, that’s him.” Without saying anything to her, the pros-
ecutor sat D down next to D’s mother. During the recess,
D had no contact with any of the other witnesses.
	        After the court resolved the equipment malfunc-
tion, D resumed the witness stand. D testified that, before
the shooting, she saw three or more African-American men
fighting near the front door of the house. She stated that
there were 25 to 50 other people in the yard. Monette wore a
tank top, which he took off during the fight. The other peo-
ple whom D noticed “pretty much all looked, like, the same.
They were all wearing really baggy clothing and many of
them were very husky gentlemen.”
	        D testified that the overhead street lighting at the
scene was “fluorescent.” D further testified that, before the
shooting, she focused her attention on the shooter and the
victim because the two men were engaged in an argument.
She stated that she “got a good view of both of the gentle-
men.” D explained that she was talking to N and not looking
in the direction of the shooting when it occurred. D testified
that, moments after the shooting, she saw one of the men
who had been fighting fire several gunshots into the air.
According to D, the shooter was then standing 12 feet away
from her and under street lighting. D described the shooter
as being black, in his 20s to early 30s, stocky, tall 5'7" to
6'), and having a “close” Afro hairstyle or braids. She also
described his facial features. The prosecutor asked D if she
saw that person in the courtroom, and D said that she did.
	        Before D identified anyone, however, defendant
objected, citing the Due Process Clause of the Fourteenth
Amendment to the United States Constitution and OEC 403.
Outside the jury’s presence, the trial court had a lengthy
discussion with counsel and, ultimately, overruled defen-
dant’s objection. The state resumed its direct examination,
and D identified defendant as the man whom she had seen
firing gunshots into the air. She explained to the jury that,
before entering the courtroom, she did not know whether
Cite as 355 Or 715 (2014)	721

she would recognize the shooter. She further explained
that, after the equipment malfunction occurred and when
she walked into the hallway, she became emotional and told
the prosecutor “that that was the shooter, that [was] him.”
D testified that she was 95 percent certain of the accuracy
of her identification.
	        D also testified that, after the shooting, people started
“running westbound, jumping into cars, cars were leaving.”
D stated that, as the car she was riding in started to drive
away, she saw a man run toward the car; according to D, the
man tried to get in the car. She thought he was the shooter,
but wasn’t sure. The car that D and N were riding in was
driven a few blocks from the house before the police stopped it.
	         N testified on the fourth day of trial. As with D, in
the period of time between the shooting and her testimony
at trial, N had not taken part in an out-of-court identifica-
tion procedure and had not identified anyone as the perpe-
trator. N testified that she heard one or two gunshots and
ducked down; she then looked up and saw the shooter, who
was standing 20 to 25 feet away. N testified that, after the
shooting, a man that she believed was the shooter came to
the car; she wasn’t sure whether he was trying to get into
the car or was fighting with one of the passengers. However,
that passenger repelled the man.2
	         N repeated her pretrial description that the shooter
was a “black male, stocky, in his mid-twenties, and wear-
ing a do-rag.” In addition, N testified that the shooter was
5'7" tall and that his hair was about three inches long and
“nappy.” N stated that the shooter was not wearing a head
covering when he came toward the car she was riding in and
that she got a good look at him from close range. Although
	2
       As noted above, when he arrived at the scene, Officer Mast came upon two
men, one tall and the other short and stocky. Mast engaged the tall man (who
turned out to be Porter) in conversation, but the stocky man kept walking in an
easterly direction and did not stop to speak to Mast. Defendant testified that he
was the man who kept walking. Based on that evidence, defendant asserts that
he could not have been the person who approached and unsuccessfully attempted
to get into the car in which D and N were riding. That argument assumes that it
is beyond dispute that defendant did not have time to attempt to get into the car
in the moments after the shooting and before he and Porter left the scene as Mast
was arriving. It suffices to say that the record does not definitively corroborate
that assumption.
722	                                        State v. Hickman

N had not given particular information about the perpetra-
tor’s hair to police during her initial interview, she had given
it to the prosecutor during an interview about two weeks
before trial. N testified that she did not give a more spe-
cific description of the perpetrator on the night of the crime
because she was upset.
	       The prosecutor asked N if she saw the perpetrator in
the courtroom, and N said that she did. Defendant objected
on due process grounds and pursuant to OEC 403. The trial
court overruled the objection, and N identified defendant as
the perpetrator.
	       Defendant offered expert testimony that eyewit-
ness identification testimony of the sort given by D and N,
more than two years after a stressful event, was inherently
unreliable.
	        The jury convicted defendant of Monette’s murder. On
appeal, the Court of Appeals reversed. The court concluded
that, under this court’s decision in State v. Lawson/James,
352 Or 724, 765, 291 P3d 673 (2012), D’s and N’s in-court
identifications of defendant as the shooter were problematic;
the court therefore remanded the case for a new hearing on
the admissibility of that evidence, based on the considerations
prescribed in Lawson/James. State v. Hickman, 255 Or App
688, 298 P3d 619 (2013). On review, the state asserts that the
challenged evidence was admissible and that, even if the trial
court erred in admitting it, the error was harmless in light of
other evidence of defendant’s guilt.
                       II. ANALYSIS
A.  The Lawson/James Framework
	        We begin with a brief summary of the analytical cal-
culus prescribed in Lawson/James. Under that framework,
“when a criminal defendant files a pretrial motion to exclude
eyewitness identification evidence, the state—as the propo-
nent of the eyewitness identification—must establish all pre-
liminary facts necessary to establish admissibility” under
generally applicable provisions of the Oregon Evidence Code
(OEC). Lawson/James, 352 Or at 761. In particular, the
focus of the court’s opinion—consistently with its present-
ing circumstances—was on the admissibility of eyewitness
Cite as 355 Or 715 (2014)	723

testimony that was asserted to have been tainted by sugges-
tive pretrial police procedures. Thus, the court stated:
    	 “Our purpose in summarizing the scientific research
    is to determine whether, in light of that research, the test
    established in [State v. Classen, 285 Or 221, 590 P2d 1198
    (1979)], adequately ensures the reliability of particular
    eyewitness identification evidence that has been subjected
    to suggestive police procedures, and, ultimately, whether a
    factfinder can properly assess and weigh the reliability of
    eyewitness identification evidence.”
Id. at 741 (emphasis added).3

	3
        That focus pervades the opinion. See Lawson/James, 352 Or at 750 (“[W]e
conclude that the methodology set out in Classen is not adequate to the task of
ensuring the reliability of eyewitness identification evidence that has been sub-
jected to suggestive police procedures); id. at 751 (“With additional guidance
regarding the proper application of those general rules, we conclude that the
OEC-based procedures set out below will address the majority of concerns that
might arise at trial regarding the reliability of eyewitness identification evidence,
particularly in those cases involving suggestive pretrial police procedures.”); id.
at 755 (“When a witness’s perceptions are capable of supporting an inference of
identification, but are nevertheless met with competing evidence of an impermis-
sible basis for that inference—i.e., suggestive police procedures—an issue of fact
arises as to whether the witness’s subsequent identification was derived from a
permissible or impermissible basis. When there are facts demonstrating that a
witness could have relied on something other than his or her own perceptions to
identify the defendant, the state—as the proponent of the identification—must
establish by a preponderance of the evidence that the identification was based
on a permissible basis rather than an impermissible one, such as suggestive
police procedures.”); id. at 758 (“As a discrete evidentiary class, eyewitness iden-
tifications subjected to suggestive police procedures are particularly susceptible
to concerns of unfair prejudice. Consequently, in cases in which an eyewitness
has been exposed to suggestive police procedures, trial courts have a height-
ened role as an evidentiary gatekeeper because ‘traditional’ methods of testing
reliability—like cross-examination—can be ineffective at discrediting unreli-
able or inaccurate eyewitness identification evidence.”); id. at 759 (“As we have
already noted, witnesses’ self-appraisal of their certainty regarding identifica-
tions they have made, especially when elicited after they have received confirm-
ing feedback from suggestive police procedures, is a poor indicator of reliability.
At the same time, jurors can find such statements persuasive, even when contra-
dicted by more probative indicia of reliability. Accordingly, when such statements
are presented at trial, they ordinarily have little probative value, but significant
potential for unfair prejudice. Thus, a trial court could admit an eyewitness’s
identification, but find that the prejudicial effect of the accompanying statement
of certainty that was created by suggestive police procedures substantially out-
weighed its limited probative value.”); id. at 763 (“If the state’s administration
of one or more of the system variables (either alone or combined with estimator
variables) results in suggestive police procedures, that fact can, in turn, give
rise to an inference of unreliability that is sufficient to undermine the perceived
accuracy and truthfulness of an eyewitness identification—only then may a trial
court exclude the eyewitness identification under OEC 403.”).
724	                                                        State v. Hickman

	         Where such a challenge implicates OEC 602 or
OEC 701, the state must provide “proof under OEC 602 that
the proffered eyewitness has personal knowledge of the mat-
ters to which the witness will testify, and proof under OEC
701 that any identification is both rationally based on the
witness’s first-hand perceptions and helpful to the trier of
fact.” Lawson/James, 352 Or at 761-62. If the state satis-
fies its burden, the burden shifts to the defendant to prove
“under OEC 403 that, although the eyewitness evidence is
otherwise admissible, the probative value of the evidence is
substantially outweighed by the danger of unfair prejudice,
confusion of the issues, misleading the jury, or by consider-
ations of undue delay or needless presentation of cumulative
evidence.” Id. at 762.
	         The court in Lawson/James identified two categories
of factors that affect the reliability and, thus, the probative
value, of eyewitness identifications: so-called “estimator vari-
ables” and “system variables.” The term estimator variables
refers to “characteristics of the witness, the alleged perpetra-
tor, and the environmental conditions of the event that can-
not be manipulated or adjusted by state actors.” Id. at 740.4
In Lawson, the court concluded that a number of estimator
variables undermined the reliability of the identification evi-
dence. In that case, the eyewitness, who had sustained a crit-
ical gunshot wound, was under “tremendous stress and in
poor physical and mental condition,” which the court noted
would “tend to impair a witness’s ability to encode informa-
tion into memory.” Id. at 763. Further, the environmental
conditions under which the eyewitness viewed the perpetra-
tor were poor: it was dark and the perpetrator had covered
the eyewitness’s face with a pillow to obscure her view. The
eyewitness viewed the perpetrator for only a few seconds,
and the perpetrator wore a hat that concealed his hair, a
key identifying feature. Finally, the eyewitness’s in-court
identification of the defendant occurred more than two years
after the incident. By contrast, the court was less concerned
	4
       Estimator variables include the witness’s level of stress; the witness’s atten-
tion; the duration of exposure; environmental viewing conditions; the witness’s
physical and mental characteristics; the witness’s description of the perpetrator;
the perpetrator’s characteristics; the speed of the identification; the witness’s
confidence or certainty (which is not a reliable indicator of accuracy); and memory
decay. Id. at 744-46.
Cite as 355 Or 715 (2014)	725

with the estimator variables in James, which involved a rob-
bery in which the eyewitnesses came face-to-face with the
perpetrators and observed them for an extended period of
time. Additionally, the eyewitnesses in James described the
appearances of the perpetrators in detail, noting their “race,
height, weight, and clothing.” Id. at 765.
	         System variables, by contrast, relate to “circum-
stances surrounding the identification procedure itself that
are generally within the control of those administering the
procedure.”5 Id. at 740. In Lawson, the court concluded that
a number of system variables were implicated. Specifically,
when the police first interviewed the eyewitness, she was
hospitalized and in a “fragile physical and mental condi-
tion.” Id. at 764. At that time, the police asked leading ques-
tions and “implicitly communicated their belief that [the]
defendant was the shooter.” Id. Moreover, before identifying
the defendant as the perpetrator, the eyewitness viewed
the defendant in two photographic lineups, in a newspaper
article photo, and at a hearing to which police had brought
her. Finally, the court considered significant the alterations
in the eyewitness’s statements over time. She initially told
police that she had not seen the perpetrator’s face, but she
later identified the defendant as the perpetrator “[a]fter a
series of leading questions” by the police. Id. at 765.
	        Conversely, in James, this court concluded that sys-
tem variables did not require exclusion of the eyewitness
identification evidence, despite the court’s determination
that the police had conducted a suggestive showup. Central
to that conclusion was the accuracy with which the eyewit-
nesses described the perpetrators’ “unique features” before
the suggestive showup. Id. at 767. Those unique features
included the perpetrators’ clothing and a particular bottle of
beer found in the defendant’s backpack.
	5
      System variables include factors such as whether the identification pro-
cedure was conducted by a person who was unaware of the suspect’s identity;
whether preidentification instructions were given to reduce the likelihood of
misidentification; the manner in which any photographic lineup was constructed
and presented to the witness; whether multiple viewings of the suspect led to
confusion; whether suggestive wording or leading questions by investigators con-
taminated the witness’s memory; and whether post-identification confirmatory
feedback falsely inflated the witness’s confidence in the accuracy of his or her
identification. Id. at 741-44.
726	                                             State v. Hickman

	         Ultimately, “[t]he decision whether to admit,
exclude, or fashion an appropriate intermediate remedy
short of exclusion is committed to the sound exercise of the
trial court’s discretion.” Id. at 762. In Lawson/James, the
court noted that “it is doubtful that issues concerning one or
more of the estimator variables that we have identified will,
without more, be enough to support an inference of unreli-
ability * * *.” Id. However,
   “[i]f the state’s administration of one or more of the sys-
   tem variables (either alone or combined with estimator
   variables) results in suggestive police procedures, that fact
   can, in turn, give rise to an inference of unreliability that is
   sufficient to undermine the perceived accuracy and truth-
   fulness of an eyewitness identification—only then may a
   trial court exclude the eyewitness identification under OEC
   403.”
Id. at 763. In such cases, the trial court assumes a “height-
ened role as an evidentiary gatekeeper because ‘traditional’
methods of testing reliability—like cross-examination—can
be ineffective at discrediting unreliable or inaccurate eye-
witness identification evidence.” Id. at 758.
B.  Framing the Issues—The Parties’ Arguments
	        Unlike in Lawson/James, the challenged identifi-
cations in this case occurred at trial in the absence of any
preceding attempts by the state to have the witnesses iden-
tify Monette’s murderer. That is, no suggestive pretrial police
procedures were administered to either D or N. Instead, with
the possible exception of a single pretrial interaction between
D and the prosecutor that we discuss in greater detail below,
no suggestive state procedures of the sort with which the
court was concerned in Lawson/James were administered
in this case; the entire identification process occurred in the
courtroom setting. The question before us is whether and, if
so, how, those variations in identification procedures impli-
cate and affect the analysis under Lawson/James.
	        The state asserts that, where no suggestive out-of-
court identification process preceded an in-court identifica-
tion, several of the factors discussed in Lawson/James are
inapplicable to the analysis under OEC 403, and the result-
ing risk of unfair prejudice to the defendant is necessarily
Cite as 355 Or 715 (2014)	727

low. That is so, the state reasons, because the in-court iden-
tification is itself sworn testimony that occurs in the pres-
ence of the jury and the defense team. Thus, according to
the state, and in contrast to a pretrial identification that
follows suggestive police procedures, any unreliable aspects
of the in-court identification are exposed to the view and
evaluation of everyone present. It follows, the state urges,
that the trial court’s evidentiary gatekeeping function in
such circumstances is minimal, and the credibility of the
in-court identification is for the jury to assess.
	          Defendant responds that the logic of Lawson/James
is even more compelling when first-time identifications occur
in front of a jury. As defendant sees things, the safeguards
intended to prevent unreliable identifications are almost
entirely absent in such circumstances, thereby increasing
the likelihood that unreliable evidence will be admitted. In
addition, defendant asserts, any exception to Lawson/James
for first time in-court identifications would create a powerful
incentive—and the means—for prosecutors to circumvent
the protections designed to reduce wrongful convictions.
According to defendant, nothing about the administration of
an eyewitness identification procedure in the presence of a
jury justifies the application of less than a complete Lawson/
James analysis. Moreover, defendant argues, in this case
only a small portion of the identification process involving
D occurred in front of the jury. Defendant notes that the
plan whereby D—once on the witness stand—would signal
the prosecutor with a look if she could identify the shooter,
was unknown to jurors and defense counsel who, therefore,
could not watch for and evaluate the reliability of the iden-
tification if and when it occurred. Defendant also points out
that the instant when D claimed to recognize defendant as
the perpetrator appears to have occurred when the jury was
out of the courtroom and that D’s accompanying emotional
reaction occurred in the hallway when neither jurors nor
defense counsel were present.
C.  First Step of Lawson/James Analysis - A Foundational
    Inquiry
	        Unlike cases relying on federal constitutional prin-
ciples, this court’s decision in Lawson/James is rooted in
728	                                        State v. Hickman

evidentiary considerations that are governed by the Oregon
Evidence Code. See Lawson/James, 352 Or at 746-48.
The first step is foundational, and it provides the “mini-
mum baseline of reliability” for eyewitness identifications.
Id. at 758. That step implicates three interrelated eviden-
tiary concepts: relevance under OEC 401, personal knowl-
edge under OEC 602, and lay opinion under OEC 701. Id.
at 752.
	        To be relevant, the identification must have some
“tendency to make the existence of any fact that is of conse-
quence to the determination of the action more probable or
less probable than it would be without the evidence.” OEC
401. In addition, to satisfy the first step of the analysis,
the witness must have the personal knowledge necessary
to make an identification, OEC 602, and the identification
must be rationally based on that knowledge and be helpful
to the jury. OEC 701.
	        We take this opportunity to clarify how OEC 602
applies, because the court in Lawson/James did not fully
elucidate its foundational nature. Oregon has adopted a
liberal standard for determining who may be a witness.
Equitable Life Assurance v. McKay, 306 Or 493, 760 P2d 871
(1988). OEC 601 provides:
   	 “Except as provided in [OEC 601] to [OEC 606], any
   person who, having organs of sense can perceive, and per-
   ceiving can make known the perception to others, may be a
   witness.”
The only exceptions to OEC 601 are found in OEC 602
(requiring proof that a witness has personal knowledge of
the matter to which he or she testifies), OEC 603 (requiring
an oath or affirmation), OEC 604 (providing for the use of
interpreters), and OEC 605 and 606 (prohibiting the pre-
siding judge or any member of the jury from testifying).
Otherwise, “[f]erreting out and discounting biased testi-
mony is treated as a question of believability for the jury,
not admissibility for the court.” Equitable Life Assurance,
306 Or at 498.
	      OEC 602 provides the basis for the first step of the
Lawson/James “personal knowledge” criterion:
Cite as 355 Or 715 (2014)	729

   “[A] witness may not testify to a matter unless evidence is
   introduced sufficient to support a finding that the witness
   has personal knowledge of the matter. Evidence to prove
   personal knowledge may, but need not, consist of the testi-
   mony of the witness.”
(Emphasis added.) “[W]hether the witness has personal
knowledge is a matter of conditional relevancy” under OEC
104(2). Laird C. Kirkpatrick, Oregon Evidence § 601.03[3]
(6th ed 2013). OEC 104(2) provides:
   	 “When the relevancy of evidence depends upon the ful-
   fillment of a condition of fact, the court shall admit it upon,
   or subject to, the introduction of evidence sufficient to sup-
   port a finding of the fulfillment of the condition.”
Under that rule, the proponent of evidence need only pres-
ent evidence from which a juror could find the fact. In that
regard, the Legislative Commentary to OEC 104(2) warns:
   “If preliminary questions of conditional relevancy were
   determined solely by the judge, *  * the functioning of
                                        * 
   the jury as a trier of fact would be greatly restricted and
   in some cases virtually destroyed. These are appropriate
   questions for juries.”
	       As this court noted in Lawson/James, OEC 602
expressly allows for proof of personal knowledge to consist
of the witness’s own testimony. Lawson/James, 352 Or at
753. This court also noted that, pursuant to ORS 44.370, a
“witness is presumed to speak the truth.” Id. at 752 n 8. In
addition, the Legislative Commentary to OEC 602 provides:
   	 “A party that offers testimony has the burden of estab-
   lishing that the witness had an opportunity to observe the
   fact. According to the rule the testimony of the witness
   may be sufficient to lay this foundation. Absolute personal
   knowledge is not a requisite; however, it is necessary that
   the witness sincerely believe that the witness has such
   knowledge.”
Legislative Commentary to OEC 602,                   reprinted       in
Kirkpatrick, Oregon Evidence § 602.02.
	      Given those principles, an identification satisfies
OEC 602 if the eyewitness testifies to facts that, if believed,
would permit a reasonable juror to find that the eyewitness
730	                                                     State v. Hickman

observed the facts necessary to make the identification.
Whether the eyewitness actually did observe those facts is
a credibility determination for the jury. So-called “system
variables” do not apply to the trial court’s OEC 602 determi-
nation, because they affect the witness’s recollection of her
observations, not the observations themselves. See Lawson/
James, 352 Or at 741-44 (describing system variables).
	        OEC 701 provides the basis for the final two crite-
ria. That rule limits a witness’s testimony regarding infer-
ences and lay opinions to those that are “[r]ationally based
on the perception of the witness” and “[h]elpful to a clear
understanding of testimony of the witness or the determi-
nation of a fact in issue.” In describing the first of those two
criteria, this court stated in Lawson/James:
    “When a defendant has filed a pretrial motion to exclude
    eyewitness identification and raises an issue implicating
    OEC 701, the first part of an OEC 701 inquiry requires that
    the trial court initially consider what the witness actually
    perceived (essentially, the OEC 602 inquiry described
    above), and then determine whether the witness’s identifi-
    cation of the defendant was ‘rationally based’ on those per-
    ceptions. To satisfy its burden, the proponent of the iden-
    tification evidence (generally the state) must demonstrate
    by a preponderance of the evidence that the witness per-
    ceived sufficient facts to support an inference of identifica-
    tion and that the identification was, in fact, based on those
    perceptions.”

352 Or at 754-55.6 The last criterion—that the identifica-
tion is helpful—merely requires that the identification “com-
municates more to the jury than the sum of the witness’s
describable perceptions.” Id. at 756.

	6
       The “rationally based” requirement means that the opinion or inference
advanced by the witness is one which a reasonable person could form on the basis
of the observed facts. See Kirkpatrick, Oregon Evidence § 701.03 (“the ‘rationally
based’ requirement means that the opinion must be one that a person could rea-
sonably deduce from the perceived facts”). The state does not argue that that
requirement precludes trial courts from determining under a preponderance of
the evidence standard whether challenged identification testimony is based on
a witness’s own perceptions, rather than on another source, where the identi-
fication reasonably could be inferred from the facts that the witness perceived.
Accordingly we do not consider whether this court’s description in Lawson/James
of a trial court’s screening function under OEC 701 was correct.
Cite as 355 Or 715 (2014)	731

D.  Application of OEC 602 and OEC 701
	        There can be little doubt that D’s and N’s identifi-
cations of defendant were logically relevant under OEC 401.
But, as noted, whether a witness has the requisite personal
knowledge to testify under OEC 602 is a matter of condi-
tional relevance under OEC 104(2). Therefore, the state was
required to adduce evidence from which a rational juror
could find that D and N were able to make observations suf-
ficient to support their identifications of defendant. If the
state adduced such evidence, whether D and N actually had
sufficient personal knowledge was a credibility issue that
ultimately was for the jury to resolve.
	         The in-court identifications in this case satisfied
that foundational standard for admissibility. D testified
that she was able to view the perpetrator immediately after
the shooting and that she observed his facial features at
that time. Immediately before the shooting, she focused her
attention on the perpetrator and the victim because the two
men were engaged in an argument. She testified that she
“got a good view of both of the gentlemen.” Moments after
the shooting, D testified, she saw the perpetrator standing
in the street firing shots into the air. At that time, he was
illuminated by overhead fluorescent lighting. D was about
12 feet away from the perpetrator when she saw him. At
trial, D testified that, at the time of the shooting, she noticed
that the perpetrator was African-American, in his 20s to
early 30s, had a “stocky” build, his hair was in braids, and
had particular facial features. D was relatively young, and
there was no evidence that she had any sensory deficits or
that her senses were otherwise impaired on the night of the
shooting.
	       N, in turn, testified that she was able to observe the
perpetrator at the time of the shooting. Immediately before-
hand, her attention was focused on the perpetrator because
he was arguing with the victim in the front yard of the house.
When the shooting occurred, the perpetrator was 20 to 25
feet away from N. She indicated that, after the shooting, he
came up to her car window and tried to get in the car and
that she got a good look at him at that time. N observed that
the perpetrator was African-American, “stocky,” about 5'7"
732	                                                      State v. Hickman

tall, and wearing jeans and a t-shirt. N also was relatively
young, had no reported sensory deficits, and there was no
evidence that her senses were impaired when she made her
observations. Based on that evidentiary record, a reasonable
juror could find that both D and N had sufficient personal
knowledge to make the in-court identifications.7
	      The challenged identifications also satisfied the
OEC 701 inquiry:
    “Human facial features will ordinarily be sufficiently
    distinctive to serve as a rational basis for an inference of
    identification. Thus, a witness who got a clear look at the
    perpetrator’s face could rationally base a subsequent iden-
    tification on a comparison of facial features, even if the
    witness was unable to verbally communicate every specific
    similarity between the two faces.”
Lawson/James, 352 Or at 755. Here, both witnesses testi-
fied at trial that they had a clear view of defendant’s face
immediately after the murder. D testified that she observed
defendant’s facial features while he was standing 12 feet
away from her and under street lighting. N testified that
she got a good look at defendant at close range when he
ran up to her car window immediately after the shooting.
In admitting the evidence, the trial court specifically found
that the witnesses were situated “in such a way as to have
a direct view, fairly close, of the person she purport[ed] to
identify.” In short, the evidence showed, and the trial court
found, that the witnesses perceived sufficient facts to sup-
port inferences of identification.
	         Moreover, there were no suggestive pretrial police
procedures that created a competing inference that the
in-court identifications were derived from an impermissi-
ble source. Although the prosecutor told D to give him an
eye signal if she recognized the perpetrator while testifying
at trial, the trial court determined that D’s in-court iden-
tification of defendant was “routine” and that there was
	7
       Defendant did not make any objection to the admission of D’s or N’s tes-
timony under either OEC 602 or OEC 701. Accordingly, the trial court was not
called upon to make a ruling on those grounds. However, because this case was
tried before our decision in Lawson/James was issued, we nevertheless discuss
the application of those rules to this case, as this court did under similar proce-
dural circumstances in Lawson/James, 352 Or at 763-68.
Cite as 355 Or 715 (2014)	733

no suggestiveness in the process beyond that inherent in a
courtroom setting. Under those circumstances, the identifi-
cations—buttressed by the trial court’s findings—satisfied
the first part of the analysis under OEC 701.
	        The identifications also satisfied the second part of
the OEC 701 analysis. Although the court in Lawson/James
anticipated that the helpfulness requirement “will be easily
satisfied in nearly all cases,” it gave the following example of
an exception:
    “Consider, for example, the witness who observes a masked
    perpetrator with prominently scarred or tattooed hands.
    Although those features could be distinctive enough to pro-
    vide a rational basis for an inference of identification, a jury
    may be equally capable of making the same inference by
    comparing the witness’s description of those markings to
    objective evidence of the actual markings on the defendant.
    In such cases, the witness’s opinion that defendant is the
    perpetrator provides the jury with little, if any, additional
    useful information.”
352 Or at 755-56. No similar deficiency existed with respect
to the challenged identifications in this case. They were help-
ful to the trier of fact because they conveyed more “than the
sum of the witness’s describable perceptions.” See Lawson/
James, 352 Or at 756.
	        Because the state presented an adequate foundation
under OEC 401, OEC 602, and OEC 701, for both courtroom
identifications, they satisfied the first prong of the Lawson/
James test.
E.  OEC 403 and First Time In-Court Identifications
	         OEC 403 provides:
    	 “Although relevant, evidence may be excluded if its pro-
    bative value is substantially outweighed by the danger of
    unfair prejudice, confusion of the issues, or misleading the
    jury, or by considerations of undue delay or needless pre-
    sentation of cumulative evidence.”
If the state establishes a foundation for the admission of
eyewitness identification evidence under OEC 602 and OEC
701, “the burden shifts to [the] defendant” to demonstrate
that the danger of unfair prejudice substantially outweighs
734	                                             State v. Hickman

the identification’s probative value. Lawson/James, 352 Or
at 762.
	        So-called system variables are particularly import-
ant under OEC 403 when “an eyewitness has been exposed
to suggestive police procedures.” Id. at 758. For eyewitness
identifications involving that “discrete evidentiary class,”
the trial court has a heightened role as an evidentiary gate-
keeper because the danger of unfair prejudice increases. Id.
However, as this court cautioned,
   “[i]f the state’s administration of one or more of the sys-
   tem variables (either alone or combined with estimator
   variables) results in suggestive police procedures, that fact
   can, in turn, give rise to an inference of unreliability that is
   sufficient to undermine the perceived accuracy and truth-
   fulness of an eyewitness identification—only then may a
   trial court exclude the eyewitness identification under OEC
   403.”
Id. at 763 (emphasis added). That is, under OEC 403, exclu-
sion requires that the state-administered identification pro-
cedures have been suggestive in one or more ways. Although
this court used the term “suggestive police procedures” in
describing the type of actions that produce an unreliable
identification, the state acknowledges, and properly so, that
suggestive procedures also can be administered by other
state actors. The key issue in this case is whether the court-
room setting itself was so inherently suggestive as to make
the challenged first time in-court identifications unfairly
prejudicial within the meaning of OEC 403.
	        Although—insofar as it involves in-court identi-
fications not preceded by suggestive pretrial identification
procedures—this case presents an issue of first impres-
sion under the Oregon Evidence Code, other courts have
addressed the problem. The concerns with in-court eyewit-
ness identification, where suggestive pretrial identification
procedures were administered by the state, are essentially
those that this court described in Lawson/James. For exam-
ple, the witness may identify the person in court, not based
on his or her recollection of observations at the time of the
crime charged, but as a result of the suggestive pretrial
identification. Because the factfinder was not present to
Cite as 355 Or 715 (2014)	735

observe the pretrial identification, the factfinder is unable
to observe the witness making that initial identification.
Thus, variables such as indications of witness certainty or
hesitation during the identification process, including facial
expression, voice inflection, and body language, and any
other observations pertinent to assessing the reliability of
a person’s statements, are unavailable to the factfinder for
evaluative purposes. Moreover, where an in-court identifi-
cation confirms an earlier identification, there is a risk that
the later identification will be expressed with greater cer-
tainty than the earlier identification. See Lawson, 352 Or at
741-44.
	         On the other hand, when a first-time eyewitness
identification occurs in court and no suggestive pretrial
identification procedures were administered by the state,
courts generally have concluded that the factfinder is better
able to evaluate the reliability of the identification because
he or she can observe the witness’s demeanor and hear the
witness’s statements during the identification process. See
Byrd v. State, 25 A3d 761, 766 (Del 2011); United States v.
Domina, 784 F2d 1361, 1368 (9th Cir 1986) (stating that,
when a witness identifies a defendant at trial, that “testi-
mony has generally been held admissible unless tainted
by the prior suggestive identification process”). In addition
to affording the factfinder an opportunity to observe and
evaluate the identification itself, a first-time in-court iden-
tification is subject to immediate challenge through cross-
examination. “Where a witness first identifies the defendant
at trial, defense counsel may test the perceptions, memory
and bias of the witness, contemporaneously exposing weak-
nesses and adding perspective in order to lessen the haz-
ards of undue weight or mistake.” People v. Rodriguez, 134
Ill App 3d 582, 480 NE 2d 1147, 1151 (1985), cert den, 475
US 1089 (1986). In Domina, the Ninth Circuit noted that,
although there “can be little doubt that the initial in-court
identification is suggestive, * * * procedures could be used to
lessen the suggestiveness.” 784 F2d at 1368-69. The court
explained that,
   “[w]hile identification testimony is significant evidence,
   such testimony is still only evidence, and, unlike the
736	                                           State v. Hickman

   presence of counsel, is not a factor that goes to the very
   heart—the ‘integrity’ of the adversary process.
   	 “Counsel can both cross-examine the identification
   witnesses and argue in summation as to factors causing
   doubts as to the accuracy of the identification—including
   reference to both any suggestibility in the identification
   procedure and any countervailing testimony such as alibi.”
Id. (Internal quotations and citations omitted).
	        The foregoing decisions reflect the mainstream
of jurisprudence addressing the admissibility of first-time
in-court eyewitness identification evidence. The principles
on which those decisions rest are embedded in the profound
respect that our system of justice holds for the role of juries
in the adjudicative process. It is true that, as additional
studies have examined the fallibility and tendency to decay
of human memory of events, a widespread public under-
standing of those issues has not kept pace. See Lawson/
James, 352 Or at 760 n 10, 769-79 (discussing in detail such
research). Because of that gap in common understanding,
over time, courts increasingly have permitted the use of
safeguards such as expert testimony to help reduce the risk
of jury “overvaluation” of eyewitness identification testi-
mony. See, e.g., State v. Guilbert, 306 Conn 218, 49 A3d 705
(2012). In Lawson/James, this court took judicial notice of
“the data contained in those various sources as legislative
facts that we may consult for assistance in determining the
effectiveness of our existing test for the admission of eye-
witness identification evidence.” Lawson/James, 352 Or at
739-40. In doing so, however, the court took care to state:
   “In identifying and describing the variables identified in
   the research, however, we do not seek to enshrine those
   variables in Oregon substantive law. We recognize that
   the scientific research is ‘probabilistic’—meaning that it
   cannot demonstrate that any specific witness is right or
   wrong, reliable or unreliable, in his or her identification.
   Rather, we believe that it is imperative that law enforce-
   ment, the bench, and the bar be informed of the existence
   of current scientific research and literature regarding the
   reliability of eyewitness identification because, as an evi-
   dentiary matter, the reliability of eyewitness identification
   is central to a criminal justice system dedicated to the dual
Cite as 355 Or 715 (2014)	737

   principles of accountability and fairness. We also recognize
   that, although there now exists a large body of scientific
   research regarding eyewitness identification, the research
   is ongoing. Therefore, our acknowledgment of the existence
   of that research in these cases is not intended to preclude
   any party in a specific case from validating scientific accep-
   tance of further research or from challenging particular
   aspects of the research described in this opinion.”
Id. at 741.
	        Based on the research of which it took judicial notice,
this court in Lawson/James ultimately concluded that, where
suggestive pretrial police procedures are asserted to have
tainted eyewitness memory, the existing test for determining
the admissibility of the witness’s identification testimony was
inadequate for purposes of applying OEC 403. As an illustra-
tion of such a suggestive procedure, the court explained:
   “A ‘showup’ is a procedure in which police officers pres-
   ent an eyewitness with a single suspect for identification,
   often (but not necessarily) conducted in the field shortly
   after a crime has taken place. Police showups are generally
   regarded as inherently suggestive—and therefore less reli-
   able than properly administered lineup identifications—
   because the witness is always aware of whom police officers
   have targeted as a suspect.”
Id. at 742-43. Based in part on that concern, the court said:
   “As a discrete evidentiary class, eyewitness identifications
   subjected to suggestive police procedures are particularly
   susceptible to concerns of unfair prejudice. Consequently, in
   cases in which an eyewitness has been exposed to sugges-
   tive police procedures, trial courts have a heightened role
   as an evidentiary gatekeeper because ‘traditional’ methods
   of testing reliability—like cross-examination—can be inef-
   fective at discrediting unreliable or inaccurate eyewitness
   identification evidence.”
Id. at 758 (emphases added).
	       Based on the passages quoted above and other
statements in Lawson/James, the Court of Appeals in this
case appears to have concluded that the research sources
on which this court relied in that case—including the
research pertaining to so-called “estimator variables” and
738	                                           State v. Hickman

“system variables”—had been incorporated into a general
interpretive overlay for the application of OEC 403 to eye-
witness identification testimony. Hickman, 255 Or App at
696-97. Consistently with that understanding, in applying
the Lawson/James analysis, the Court of Appeals in effect
treated the courtroom trial setting in this case as a “sys-
tem variable” much like a police-administered showup that
unfairly amplified the suggestiveness of D’s and N’s in-court
identifications of defendant as the perpetrator of the crime.
See Hickman, 255 Or App at 698 (“Most significantly, the
procedure was similar to, but significantly more suggestive
than, a ‘showup,’ which is ‘inherently suggestive’ because
the witness is always aware of whom police officers have
targeted as a suspect.”).
	        The Court of Appeals’ treatment of this case was
understandable in light of this court’s reliance in Lawson/
James on the research of which it took judicial notice in
determining that the Classen test was inadequate. However,
in reviewing the Court of Appeals’ conclusion, two caution-
ary factors merit emphasis. First, as discussed, Lawson/
James was a case about “a discrete evidentiary class,” eye-
witness identifications subjected to suggestive out-of-court
police procedures, which this court deemed to be “particu-
larly susceptible to concerns of unfair prejudice.” Lawson/
James, 352 Or at 758. This court in Lawson/James did not
intimate—let alone hold—that admission of a first time
in-court eyewitness identification of a defendant that is
untainted by suggestive pretrial state-administered pro-
cedures is “unfairly prejudicial” under OEC 403 merely
because it occurs in a courtroom setting where the identity
of the accused is apparent to the witness.
	         Second, in taking judicial notice as “legislative facts”
of the research that it considered, this court in Lawson/James
relied on its earlier decision in State v. O’Key, 321 Or 285, 309
n 35, 899 P2d 663 (1995), for the proposition that “[t]he valid-
ity of proffered scientific evidence * * * is a question of law” to
be determined by judicial notice of legislative facts submitted
to the court). Lawson/James, 352 Or at 740 (quoting O’Key).
In O’Key, however, unlike in Lawson/James and this case,
the issue before the court was the admissibility of the scien-
tific evidence itself, not whether and to what extent scientific
Cite as 355 Or 715 (2014)	739

research would be used to determine the admissibility of per-
cipient lay testimony. In that respect, this court went further
in Lawson/James in taking judicial notice of scientific data
as so-called “legislative facts” than it previously had done in
O’Key. In particular, although the court cautioned that its
“acknowledgment of the existence of that research in these
cases is not intended to preclude any party in a specific case
from validating scientific acceptance of further research or
from challenging particular aspects of the research described
in this opinion,” id. at 741, it nevertheless proceeded to use
that research to disavow the Classen test and to remand the
case for the purpose of determining the admissibility of eye-
witness testimony, at least where suggestive pretrial police
procedures may have tainted witness memory.8
	        In the absence of appropriate limitations, that
action could have far-reaching and, perhaps, unforeseen
implications. After all, decision-making biases affect all
people alike, including juries, advocates, social scientists,
and, we daresay, judges acting as evidentiary gatekeepers.9
	8
       In a lengthy appendix, the court in Lawson/James set out much of the
social science research that it considered. Among other observations germane to
the point just made, the court stated:
     “Jurors *  * tend to be unaware of the generally weak relationship between
               * 
     confidence and accuracy, and are also unaware of how susceptible witness
     certainty is to manipulation by suggestive procedures or confirming feed-
     back. See, e.g., Tanja R. Benton et al., Eyewitness Memory is Still Not Common
     Sense: Comparing Jurors, Judges and Law Enforcement to Eyewitness Experts,
     20 Applied Cognitive Psychol 115, 120 (2006) (finding that only 38 percent of
     jurors surveyed correctly understood the relationship between accuracy and
     confidence and only 50 percent of jurors recognized that witnesses’ confidence
     can be manipulated). As a result, jurors consistently tend to overvalue the
     effect of the certainty variable in determining the accuracy of eyewitness
     identifications.”
Id. at 778.
	9
        See Daniel Patrick Moynihan, Social Science & the Courts, 54 Pub Int 12,
19–20 (Winter 1979) (observing that “social science is rarely dispassionate, and
social scientists are frequently caught up in the politics which their work neces-
sarily involves”).
	    We further observe that there is empirical evidence suggesting that judges
are no better than juries in evaluating potentially prejudicial or distracting evi-
dence. See Chris Guthrie et al, Inside the Judicial Mind, 86 Cornell L Rev 777,
808-10 (2001); Joseph Sanders, The Merits of the Paternalistic Justification for
Restrictions on the Admissibility of Expert Evidence, 33 Seton Hall L Rev 881, 925
(2003); see also Donald A. Dripps, Relevant but Prejudicial Exculpatory Evidence:
Rationality Versus Jury Trial and the Right to Put on a Defense, 69 S Cal L Rev
1389, 1400-02 (1996).
740	                                                      State v. Hickman

Assume, for example, that some justice system observers
believe that factfinders tend to overvalue the testimony of
law enforcement officials, spiritual leaders, school teach-
ers, and other categories of witnesses who, by demeanor or
resume, may be perceived to possess an exceptional gravitas
or aura of credibility. If social science studies were to per-
suasively support that belief and show that, despite appro-
priate admonitions, it is unduly difficult for juries to over-
come such biases even where those witnesses give erroneous
testimony, what do we do with that information? Will the
trial judge then have a heightened screening role to perform
under OEC 403 with respect to the admissibility of that evi-
dence as well?
	        To avoid excessive encroachment on the factfinding
role of juries in the adjudicative process, legislatures and
courts have set important limits on the admission of expert
opinion evidence. Thus, an expert may be permitted to give
opinion testimony based on scientific data, theories, and
rules, but the law—both historically and modernly—has
resisted expert attempts to tell a trier of fact who, in partic-
ular, is telling the truth or giving accurate testimony, and
who is not. See, e.g., State v. Lupoli, 348 Or 346, 357, 234 P3d
117 (2010) (“This court has long held that one witness may
not give an opinion on whether he or she believes another
witness is telling the truth.”); ORS 44.370 (“Where the trial
is by the jury, they are the exclusive judges of the credibility
of the witness.”); ORS 136.320 (“questions of fact” in crimi-
nal cases are generally for the jury to decide). When courts
decide whether a percipient witness may testify before a jury
based on the views of expert witnesses about the reliability
of such testimony and the capacity of jurors to accurately
assess its reliability, they embark on a course that requires
an acute awareness of the fundamental assumptions on
which our system of justice is delicately balanced.10

	10
        That balance has important constitutional underpinnings. Thus, there are
occasions when the admission of challenged evidence would be so unfairly prej-
udicial as to implicate a criminal defendant’s due process rights. See, e.g., Payne
v. Tennessee, 501 US 808, 825, 111 S Ct 2597, 115 L Ed 2d 720 (1991) (“[T]he Due
Process Clause of the Fourteenth Amendment provides a mechanism for relief”
when evidence is introduced “that is so unduly prejudicial that it renders the
trial fundamentally unfair.”). However, as one commentator recently has noted
in examining the historical roots of FRE 403 (the federal counterpart of and
Cite as 355 Or 715 (2014)	741

	        On the other hand, the risk of misidentification
stemming from an in-court identification is elevated by the
inherently suggestive circumstances of a procedure that, like
the one that occurred here, can be analogized to a suspect
show-up.11 And, of course, once an in-court identification
occurs, it may be too late to construct and administer a non-
prejudicial identification procedure. The dilemma is how to
mitigate the risk of error in factfinding and still honor our
fundamental belief that the trusted rule of law depends on
broad citizen participation in the adjudicative process. To at
least a degree, OEC 403 exists as a means to strike the bal-
ance between those competing values. We therefore turn to
the application of OEC 403 to the circumstances of this case.
	        We begin with the pretrial statements and trial
testimony of N. Unlike D, N described the shooter in some
detail, including his age, race, build, and apparel, in her
initial police interview. Although N’s trial testimony was
not wholly consistent with D’s testimony and that of other
witnesses, and N’s testimony was more detailed than her

primary source for OEC 403) in relation to the constitutional provisions guaran-
teeing the right to jury trial:
    “One might argue that a rule premised on trusting judges more than juries
    to weigh evidence makes for a better justice system, but such a rule is at
    odds with the decision enshrined by the Framers—juries, not judges, decide
    facts in jury trials. The Framers made this decision recognizing that juries
    have both perceived and actual deficiencies in their decisionmaking. See, e.g.,
    Blakely v. Washington, 542 US 296, 308, 313 [124 S Ct 2531, 159 L Ed 2d 403]
    (2004); Jones v. United States, 526 US 227, 244 [119 S Ct 1215, 143 L Ed 2d
    311] (1999)”
Kenneth S. Klein, Why Federal Rule of Evidence 403 is Unconstitutional and Why
That Matters, 47 U Rich L Rev 1077, 1081 (2012-13) (emphasis in original).
	11
        As discussed, “a ‘show-up’ is a procedure in which police officers present an
eyewitness with a single suspect for identification[.]” Lawson, 352 Or at 742; see
also United States v. Kaylor, 491 F2d 1127, 1132 (2d Cir 1973), vacated on other
grounds sub nom, United States v. Hopkins, 418 US 909, 94 S Ct 3201, 41 L Ed 2d
1155 (1974) (finding an in-court identification equivalent to a show-up but noting
that the procedure was inadvertent and there was not “the slightest suggestion
that the prosecution was in any way attempting to bring the confrontation about
in the fashion that it occurred”); accord Nicholas A. Kahn-Fogel, Manson and its
Progeny: An Empirical Analysis of American Eyewitness Law, 3 Ala Cr & Cl L
Rev 175, 201 (2012) (noting that experts recognize that “[i]n-court identifications
almost invariably amount to show-ups, for it is generally clear to the witness
where the defense table is located and who the defendant is, and to allow wit-
nesses to make such identifications after having failed to identify the defendant
from a lineup or after police failed to conduct any lineup at all is undeniably both
suggestive and unnecessary”).
742	                                         State v. Hickman

initial statement, those factors do not demonstrate that
N’s testimony was unreliable as a matter of law. Witnesses
can, and often do, have different memories of fast-moving
events and, depending on the questions asked, may give
more or less detailed information over the course of multiple
interviews.
	        In addition, there was no evidence of any sugges-
tive preidentification procedure that could have tainted N’s
in-court identification of defendant, nor did any portion of
that identification occur outside the presence of the jury. In
Lawson/James, this court indicated that suggestive pre-
trial police identification procedures, including “suggestive
questioning, cowitness contamination, and other sources
of post-event memory contamination,” can raise particular
concerns with respect to the source and reliability of subse-
quent recounted eyewitness memory:
   “The way in which eyewitnesses are questioned or converse
   about an event can alter their memory of the event. The use
   of suggestive wording and leading questions tend to result
   in answers that more closely fit the expectation embedded
   in the question. Witness memory can become contaminated
   by external information or assumptions embedded in ques-
   tions or otherwise communicated to the witness.”
352 Or at 743. Those factors generally are either absent
where, as here, a first-time identification of a perpetrator
occurs in a courtroom setting, or, if they arise, are subject to
court supervision and jury assessment.
	        It also bears emphasis that N’s pretrial description
of the perpetrator, which defendant does not contend was
unavailable to him through discovery, was sufficiently par-
ticular to put defendant on notice that N might be asked
to make an in-court identification. Courts considering the
admissibility of first-time in-court identifications generally
have placed the burden of seeking a prophylactic remedy on
the defendant. See, e.g., United States v. Brown, 699 F2d 585,
594 (2d Cir 1983) (“[W]hen a defendant is sufficiently aware
in advance that identification testimony will be presented at
trial and fears irreparable suggestivity, as was the case here,
his remedy is to move for a line-up order to assure that the
identification witness will first view the suspect with others
Cite as 355 Or 715 (2014)	743

of like description rather than in the courtroom sitting alone
at the defense table”); Domina, 784 F2d at 1369 (concluding
that “procedures could be used in court to lessen the sug-
gestiveness [of first time in-court identifications], such as an
in-court line-up, or having the defendant sit somewhere in
the courtroom other than the defense table”). That allocation
is consistent with the burden that this court has imposed
on an opponent of eyewitness identification testimony under
OEC 403 to show that its admission would be unfairly prej-
udicial. Lawson/James, 352 Or at 762. Defendant sought
none of those precautionary procedures here.12

	        In short, insofar as N’s identification testimony was
concerned, no suggestiveness was in play beyond that inher-
ent in a normal courtroom setting, and defendant did not
show that other factors tipped the balance under OEC 403
in favor of exclusion. Under those circumstances, application
of the Lawson/James analysis would not have resulted in
the exclusion of N’s testimony. Id. at 765-68.

	        D’s identification testimony presents a different cal-
culus, both in terms of its lower probative value and poten-
tially greater prejudicial effect. Minutes after the shooting,
D told police that she “didn’t see the shooting and couldn’t
describe much.” When she met with a defense investigator
about two weeks before trial, D told the investigator that she
could describe the men in the altercation only as “big black
men.” She further told the investigator that the shooter had
a “big Afro,” but gave no further details about his hair. The
next day, in an unrecorded interview with the prosecutor,
D stated that the shooter had “twisties” with “close black
hair.” D also told the prosecutor that she was not certain
that she could identify the perpetrator.

	12
        The court in Lawson/James noted that defendants generally will challenge
eyewitness identifications by “an appropriate pretrial motion.” Lawson/James,
352 Or at 747. Nothing in this opinion should be understood to indicate that, in
the absence of adequate pretrial notice that the state intends to elicit a first time
in-court identification from an eyewitness at trial, such a challenge or request for
alternative identification procedures must be made before trial. Nor do we mean
to suggest that a trial court is necessarily required to order—upon the request of
any party—either a pretrial or in-court alternative identification procedure as a
condition of admitting eyewitness testimony. The proper resolution of such issues
will invariably depend on the presenting circumstances.
744	                                        State v. Hickman

	        When she first took the stand at trial, D was aware
that the man sitting between his two lawyers at counsel
table was charged with Monette’s murder. And, as noted,
although there were a half dozen or more African-American
men in the gallery of the courtroom, defendant was the only
African-American in the well of the courtroom. When defen-
dant objected to the prosecutor’s question whether D could
identify the perpetrator in the courtroom, the court excused
the jury and considered the objection. During the course
of the ensuing colloquy between the court and counsel,
the prosecutor represented to the court that, when he met
with D before trial, and she told him that she did not know
whether she could identify the perpetrator, the prosecutor
had proposed that, at trial, D should signal him with a “look
in the eye” if she recognized the shooter when she took the
stand. The prosecutor represented that he told D, “[i]f you
do [recognize the perpetrator], then let the Court know—let
the trier of fact know. If you don’t, then you don’t.”
	        The prosecutor told the court that, in the brief period
of questioning that took place before the court recessed due
to a recording equipment malfunction, D had not signaled
to the prosecutor that she recognized the perpetrator in the
courtroom. The prosecutor further stated that, after the jury
was excused, D walked past defendant and that she began
hyperventilating when, at that moment, she recognized him
as the perpetrator.
	        Defense counsel responded that none of D’s emo-
tional reaction was observed by the jury and that the pro-
cess leading to D’s identification of defendant was unfairly
suggestive because “the courtroom [was] cleared during the
break, so that there is one lone black man seated between
several white people before she walks by him yet again, and
that’s when she has this reaction.” Counsel then argued that
the court should exclude D’s testimony because the identi-
fication occurred outside the presence of the jury under
unfairly suggestive circumstances.
	       After further discussion, the trial court ultimately
overruled defendant’s objection. The court stated that,
because the malfunction of the court’s recording equip-
ment was an unforeseen event, it did not believe that the
Cite as 355 Or 715 (2014)	745

prosecutor had “set this up to make it suggestive.” The court
also stated that it was not going to rule that an in-court
identification is inadmissible on the ground of unfair sug-
gestiveness merely because “there is only one obvious defen-
dant in the courtroom and other suspects are not lined up in
the courtroom.” The court concluded that, although there is
an inherent aspect of suggestiveness to any in-court identifi-
cation, the process leading to D’s identification of defendant
was not unfairly prejudicial so as to require the exclusion of
her testimony. In its ruling, the court noted that the defense
had an opportunity to engage in “powerful cross examina-
tion,” and the court further invited defendant to call an
expert witness on the reliability of eyewitness identification,
which defendant did.
	        In cross-examining D after she identified defendant
as the perpetrator, defense counsel did not ask any ques-
tions about events that had occurred during the recess. In
redirect examination, however, D testified without objection
that she had identified defendant as the perpetrator when
she walked by him during the recess, that the prosecutor
had then walked with D to the lobby where she sat with her
mother, and that nobody else had since talked to her about
that episode. Defense counsel did not inquire about the sub-
ject on re-cross-examination.
	         On review, defendant argues:
    	 “Here however, the preidentification instruction of D
    occurred in the prosecutor’s office prior to the start of trial
    (and by definition outside the presence of the jury). The
    prosecutor had arranged for D to signal him silently during
    her testimony if she believed she could identify the defen-
    dant as the shooter. The purpose of the signal was so that
    he would know to ask her during her testimony if she could
    identify him.
    	 “Self-evidently, this type of admonition is the opposite
    of the ‘unbiased instructions’ discussed in Lawson/James.
    Rather than highlighting the fact that the suspect might
    not be included in the line-up, a procedure which this
    court noted can greatly reduce the likelihood of a misiden-
    tification, the preidentification instruction here implicitly
    emphasized that the shooter will be in the courtroom, that
    the prosecutor believes the defendant is the shooter, and
746	                                           State v. Hickman

   the only issue is whether the witness can identify him as
   such. Again, the preidentification instructions are a part
   of the identification procedure, as the state acknowledges,
   and neither of the instructions to both witnesses occurred
   in front of the jury or defense counsel.”
According to defendant,
   	 “[T]he ‘secret signal’ serves to highlight the fact that
   the ‘in front of the jury’ distinction is meaningless as a
   practical matter. When D was on the witness stand, prior
   to the failure of the recording system, she did not give the
   silent signal to the prosecutor. The failure to give that sig-
   nal would suggest that, up until the point the recording
   system broke down, she could not identify the defendant as
   the shooter. But none of this would have been evident to the
   jury, which was unaware of the prosecutor’s arrangement
   with the witness, despite the fact that it was occurring ‘in
   front of them.’ Given that the jury was not told about ‘the
   look’ the witness was instructed to give, it is impossible to
   believe the jury would have recognized the absence of the
   look for what it was, much less been able to evaluate the
   weight that should be given to it.”
Finally, defendant urges,
   	 “It is decidedly not true—despite the state’s claim to
   the contrary—that the jury had the opportunity to view
   D’s demeanor when she made the identification. When the
   state asks this court to limit the application of the Lawson/
   James analysis to cases in which the eyewitness identifica-
   tion occurs ‘entirely’ in front of the jury and defense coun-
   sel, regardless of the merits of that argument, it has no
   bearing to the identification of the defendant made by D.”
	        The force of those arguments is not insubstantial.
Here, no suggestive police procedures preceded D’s in-court
identification of defendant. However, when, before trial, the
prosecutor told D to give him a look if she recognized the
perpetrator in the courtroom, two pertinent suggestions
were made: First, that there was a distinct possibility that
the perpetrator would be present in the courtroom; second,
that the person that the state had charged with the crime
was the African-American man seated at counsel table.
Under the circumstances, the suggestion of defendant’s
identity as the perpetrator was substantial. See United
Cite as 355 Or 715 (2014)	747

States v. Rogers, 126 F3d 655, 659 (5th Cir 1997) (“Even
the best intentioned among us cannot be sure that our rec-
ollection is not influenced by the fact that we are looking
at a person we know the Government has charged with a
crime.”). The jury was not present when D’s initial identi-
fication of defendant and her ensuing emotional response
occurred, and, therefore, it was unable to evaluate the sig-
nificance of those events.
	        After D returned to the stand following the recess,
she was able for the first time to give a detailed description
of the perpetrator. D described the perpetrator as being in
his 20s to early 30s, stocky, tall 5'7" to 6'), as having a close
Afro or braids, and as having certain facial characteristics.
That description closely matched defendant’s appearance at
trial, except that the general height description (“tall”) was
inaccurate. That sudden “improvement” in D’s recollection
of detail—in light of the other described circumstances—
permitted an inference that her in-court identification of
defendant may have been influenced by the suggestiveness
of the courtroom setting.
	        In addition, where, as here, defendant had no rea-
son to expect that D would be asked to make an in-court
identification (after all, D had never told anyone before trial
that she could identify the shooter nor had she given any
pretrial description that would indicate that she could),
defense counsel had little reason to make a precautionary
request for pretrial or in-trial steps to test D’s recollection
with a fairly constructed and administered identification
procedure.
	        On the other side of the scale, defendant had an
opportunity—but did not avail himself of it—to cross-
examine D about her “signal” arrangement with the pros-
ecutor, her failure to give a signal before the recess, and
her identification of D under more suggestive circumstances
when she walked past him in the courtroom during the
recess. However, the evidence permitted an inference that
the signal arrangement—unlike many suggestive pretrial
police procedures—did not result in a positive identification.
Instead, D did not profess to identify D until she walked
past him at counsel table. That sequence of events raised
748	                                                     State v. Hickman

a cross-cutting inference that the ultimate identification
was not feigned or the product of suggestion but, rather,
was authentic. The risk of such an adverse inference may,
in part, explain why defense counsel did not bring the mat-
ter to the jury’s attention. Furthermore, the identification
that D made outside the jury’s presence was not the result
of a state-designed or engineered process. As the trial court
explained, it occurred, albeit unexpectedly, during the
course of the regular trial process.13 Finally, the inherent
suggestiveness of a trial setting may be prejudicial in a gen-
eral sense, but, as the trial court properly observed, that
does not necessarily make a first time in-court identification
unfairly prejudicial in the sense required for exclusion under
OEC 403.
	        In sum—although they cut both ways—the fore-
going array of circumstances renders D’s in-court identifi-
cation of defendant more troubling under OEC 403 than N’s
identification. Those circumstances also demonstrate that
practitioners are well advised, before embarking on such
a venture, to contemplate the risks associated with adduc-
ing first time in-court eyewitness identifications, so as to
mitigate the prospect of unnecessary and unfair prejudice.
However, we need not decide whether the trial court erred
in admitting D’s eyewitness testimony because we conclude
that the error, if any, was harmless in light of N’s identifica-
tion testimony.
	        As discussed, N’s version of events was more
detailed than D’s from the outset and was more consistent
over time and more accurate; in addition, N did not purport
to spontaneously recognize defendant outside the presence
of the jury. Her identification of defendant occurred entirely
in the jury’s presence. Finally, there was no evidence of a
pretrial signal arrangement between N and the prosecutor;
thus, unlike with D, there were no suggestive pretrial or
in-trial procedures at play with regard to N’s identification
that the jury was unable to observe and assess for itself.

	13
       If the prosecutor had deliberately concocted the episode as part of a
state-administered identification procedure, the unfair prejudice of admitting D’s
identification ensuing in-court identification of defendant would have correspond-
ingly increased.
Cite as 355 Or 715 (2014)	749

	        Moreover, two other eyewitnesses (although subject
to impeachment for bias) positively identified defendant as
the perpetrator, three more eyewitnesses described the per-
petrator as having a similar physical appearance to defen-
dant (although they were unable to make a more positive
identification because the shooter wore a ski mask), and
defendant’s DNA was prominently found on the ski mask
that the perpetrator wore during the shooting. In those
circumstances, there is little likelihood that D’s relatively
weaker identification testimony affected the jury’s ver-
dict. See State v. Davis, 336 Or 19, 32, 77 P3d 1111 (2003)
(“Oregon’s constitutional test for affirmance despite error
consists of a single inquiry: Is there little likelihood that
the particular error affected the verdict?”); see also State v.
Camarena, 344 Or 28, 41-42, 176 P3d 380 (2008) (improper
admission of complainant’s testimonial statements in vio-
lation of confrontation requirements was harmless error
where such statements were cumulative of properly admit-
ted nontestimonial statements sufficient to establish defen-
dant’s guilt). Accordingly, any error in admitting D’s identi-
fication testimony under OEC 403 was harmless.
                   III.  DUE PROCESS
	       On review, defendant primarily relies on this court’s
evidentiary code analysis in Lawson/James. Defendant does
not focus in detail on the due process arguments that he
advanced before the trial court and the Court of Appeals.
However, to complete our analysis, we briefly consider them
here.
	        The United States Supreme Court has not extended
constitutional protections to in-court identifications that are
untainted by a prior identification resulting from unduly
suggestive procedures. Domina, 784 F2d at 1369 (noting
that “[t]here is no constitutional entitlement to an in-court
line-up or other particular methods of lessening the sug-
gestiveness of in-court identification, such as seating the
defendant elsewhere in the room.”); see also Byrd, 25 A3d
at 767 (“Based upon the different considerations involved
in pretrial and in-court identifications, we join the majority
of courts in concluding that [due process concerns do] not
apply to in-court identifications [and] *  * that the remedy
                                          * 
750	                                        State v. Hickman

for any alleged suggestiveness of an in-court identification is
cross-examination and argument.”); State v. King, 156 NH
371, 934 A2d 556 (2007) (same); State v. Lewis, 363 SC 37,
609 SE2d 515, 518 (2005) (“[Due process concerns do] not
apply to a first-time in-court identification because the judge
is present and can adequately address relevant problems;
the jury is physically present to witness the identification,
rather than merely hearing testimony about it; and cross-
examination offers defendants an adequate safeguard or
remedy against suggestive [identifications].”).
	       Further, the Supreme Court has recently made
clear that due process rights of defendants identified in
the courtroom under suggestive circumstances are gener-
ally met through the ordinary protections in trial. Perry
v. New Hampshire, ___ US ___, ___, 132 S Ct 716, 728-29,
181 L Ed 2d 694 (2013). Those protections include the right
to confront witnesses; the right to representation of coun-
sel, who may expose flaws in identification testimony on
cross-examination and closing argument; the right to jury
instructions advising use of care in appraising identification
testimony; and the requirement of proof beyond a reason-
able doubt. Id.; see also United States v. Thompson, 524 F3d
1126, 1136 (10th Cir 2008) (holding in-court identification
procedure not unconstitutionally suggestive where robber
was an African-American male and defendant was the only
African-American male in the courtroom); United States v.
Davis, 103 F3d 660, 670 (8th Cir 1996) (same).
	        In light of those authorities, we cannot hold that
the in-court identification procedure complained of was so
impermissibly suggestive as to violate defendant’s due pro-
cess rights.
	       The decision of the Court of Appeals is reversed.
The judgment of the circuit court is affirmed.